Exhibit 10.10
 


FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


This First Amendment to Employment Agreement (this "Amendment") dated as of
January 9, 2017 (the "Effective Date") is by and among Evans & Sutherland
Computer Corporation, a Utah corporation ("E&S") and Jonathan Shaw ("You" or the
"Executive").


WHEREAS, you and E&S entered into that certain Employment Agreement, dated
September 2, 2016 (the "Agreement"); and


WHEREAS, the parties hereto desire to amend the Agreement on the terms and
conditions set forth herein.


NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1. Definitions.  Capitalized terms used and not defined in this Amendment have
the respective meanings assigned to them in the Agreement.
2. Amendment to the Agreement. As of the Effective Date, Section 1(a) of the
Agreement shall be amended by deleting the second sentence in its entirety and
replacing it with the following:
"In such position, you will have the duties and authority consistent with the
duties and authority of a chief executive officer of a public company in the
information technology industry of a size comparable to E&S."
3. Date of Effectiveness; Limited Effect. This Amendment is effective as of the
Effective Date. Except as expressly provided in this Amendment, all of the terms
and provisions of the Agreement are and will remain in full force and effect,
and are hereby ratified and confirmed by the parties hereto. Without limiting
the generality of the foregoing, the amendments contained herein will not be
construed as an amendment to or waiver of any other provision of the Agreement
or as a waiver of or consent to any further or future action on the part of
either party hereto that would require the waiver or consent of the other party.
On and after the Effective Date, each reference in the Agreement to "this
Agreement," "the Agreement," "hereunder," "hereof," "herein" or words of like
import will mean and be a reference to the Agreement as amended by this
Amendment.
4. Miscellaneous.
(a) This Amendment is governed by, and construed in accordance with, the laws of
the State of Utah, without regard to the conflict of laws provisions of such
State.
(b) This Amendment shall inure to the benefit of and be binding upon each of the
Parties and each of their respective successors and assigns.
(c) This Amendment may be executed in counterparts, each of which is deemed an
original, but all of which constitutes one and the same agreement. Delivery of
an executed counterpart of this Amendment electronically or by facsimile shall
be effective as delivery of an original executed counterpart of this Amendment.
[SIGNATURE PAGES FOLLOW]
1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above by their respective officers thereunto duly
authorized.






E&S:


Evans & Sutherland Computer Corporation,
a Utah corporation




By:  /s/ L. Tim Pierce 
        L. Tim Pierce, Board Chairman




EXECUTIVE:




By:  /s/ Jonathan Shaw 
 Jonathan Shaw


2

--------------------------------------------------------------------------------





 
 